t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n department of the treasury inte rnal reve nue s ervi ce washington d c uil person to contact and id number contact telephone number number release date date date i am responding to your inquiry dated date requesting clarification on the requirements of revproc_2009_32 specifically you requested clarification on the date reporting requirements of sec_4 of the revenue_procedure i apologize for the delay in responding to your inquiry revproc_2009_32 has been superseded by revproc_2011_33 i have enclosed a copy for your reference revproc_2011_33 provides the extent to which donors grantors and contributors may rely on the listing of an organization in publication cumulative list of organizations described in sec_170 of the internal_revenue_code or on the irs business_master_file bmf extract for purposes of deducting contributions under sec_170 and for making grants under sec_4942 sec_4945 and sec_4966 section dollar_figure provides with certain exceptions that private_foundations and sponsoring organizations of donor-advised funds may rely on an organization’s foundation status or supporting_organization type set forth in publication or the bmf extract for grant making purposes under sec_4942 sec_4945 and sec_4966 sec_4 provides that a donor grantor or contributor may rely on information from the bmf extract that is obtained from a third party so long as the following requirements are met the third party provides a report to the grantor or contributor that includes a the organization’s name ein foundation status under sec_509 or including supporting_organization type if applicable and whether contributions to such organization are deductible b a statement that the information is from the most current update of the bmf extract and the bmf extract revision date and c the date and time the information was provided to the grantor or contributor and the grantor or contributor retains a copy of the report in hard copy or electronically the bmf extract is located on our website at www irs gov under the heading soi tax stats- exempt_organizations irs master_file data this website page provides the exact date including the month day and year of the most recent update of the extract a third party must include this full date in order for a donor or grantor to rely on a bmf extract obtained from the third party i hope this information is helpful if you have any questions please call identification_number at enclosure mary jo salins acting manager exempt_organizations guidance sincerely
